Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended August 30, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number 1-8546 SYMS CORP (Exact Name of Registrant as Specified in Its Charter) NEW JERSEY 22-2465228 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) One Syms Way, Secaucus, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, Including Area Code: (201) 902-9600 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definition of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer o Accelerated Filer þ Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ At September 24, 2008 the latest practicable date, there were 14,587,700 shares outstanding of Common Stock, par value $0.05 per share. SYMS CORP INDEX PAGE NO. PART I. Financial Information Item 1. Financial Statements (Unaudited) Condensed Balance Sheets as of August 30, 2008, March 1, 2008, and September 1, 2007 1 Condensed Statements of Operations for the 13 Weeks and 26 Weeks Ended August 30, 2008 and September 1, 2007 2 Condensed Statements of Cash Flows for the 26 Weeks Ended August 30, 2008 and September 1, 2007 3 Notes to Condensed Financial Statements 4-7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 7-10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 10 Item 4. Controls and Procedures 10 PART II. Other Information 11-12 Item 1. Legal Proceedings Item 1a. Risk Factors Item 2. Unregistered Sale of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits SIGNATURES 13 SYMS CORP Condensed Balance Sheets (In thousands except per share amounts) August 30, March 1, September 1, (Unaudited) (NOTE) (Unaudited) ASSETS Current Assets Cash and cash equivalents $ 6,053 $ 11,904 $ 17,475 Receivables 2,048 2,445 2,007 Merchandise inventories - Net 69,168 66,086 65,766 Deferred income taxes 3,248 3,248 3,092 Assets held for sale 5,201 5,576 5,576 Prepaid expenses and other current assets 4,055 4,147 4,267 TOTAL CURRENT ASSETS 89,773 93,406 98,183 PROPERTY AND EQUIPMENT - Net 97,380 98,815 99,141 DEFERRED INCOME TAXES 12,882 12,882 12,557 BUILDING AND AIR RIGHTS 11,134 3,100  OTHER ASSETS 22,172 21,426 20,454 TOTAL ASSETS $ 233,341 $ 229,629 $ 230,335 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 31,792 $ 25,610 $ 29,839 Accrued expenses 4,638 6,263 3,177 Obligations to customers 4,443 4,443 3,991 TOTAL CURRENT LIABILITIES 40,873 36,316 37,007 OTHER LONG TERM LIABILITIES 1,002 1,178 1,363 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Preferred stock, par value $100 per share. Authorized 1,000 shares; none outstanding    Common stock, par value $0.05 per share. Authorized 30,000 shares; 14,588 shares outstanding (net of 4,082 treasury shares) on August 30, 2008; 14,588 shares outstanding (net of 4,082 treasury shares) as of March 1, 2008, and 14,701 shares outstanding (net of 3,987 treasury shares) on September 1, 2007 789 789 789 Additional paid-in capital 19,273 19,273 19,264 Treasury stock (43,086 ) (43,086 ) (41,669 ) Accumulated other Comprehensive Income 23 23  Retained earnings 214,490 215,136 213,581 TOTAL SHAREHOLDERS' EQUITY 191,466 192,135 191,965 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 233,341 $ 229,629 $ 230,335 NOTE: The balance sheet at March 1, 2008 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. See Notes to Condensed Financial Statements 1 SYMS CORP Condensed Statements of Operations (In thousands, except per share amounts) 13 Weeks Ended 26 Weeks Ended August 30, September 1, August 30, September 1, (Unaudited) (Unaudited) Net sales $ 59,030 $ 61,384 $ 123,618 $ 128,531 Cost of goods sold 35,890 38,854 72,300 77,711 Gross profit 23,140 22,530 51,318 50,820 Expenses: Selling, general and administrative 19,199 18,692 38,276 37,704 Advertising 1,181 781 2,644 3,595 Occupancy, net 4,123 3,687 7,832 7,207 Depreciation and amortization 1,951 1,805 3,863 3,784 Gain on sale of real estate (548 )  (548 )  Asset impairment charge  745  745 Total operating expenses 25,906 25,710 52,067 53,035 Net (loss) from operations (2,766 ) (3,180 ) (749 ) (2,215 ) Interest (expense) income (4 ) 278 38 638 Other income 4 151 12 166 Net (loss) before income taxes (2,766 ) (2,751 ) (699 ) (1,411 ) Income tax benefit (1,471 ) (1,329 ) (30 ) (663 ) Net (loss) $ (1,295 ) $ (1,422 ) $ (669 ) $ (748 ) Net (loss) per share - basic and diluted $ (0.09 ) $ (0.10 ) $ (0.05 ) $ (0.05 ) Weighted average shares outstanding - basic and diluted 14,588 14,696 14,588 14,698 See Notes to Condensed Financial Statements 2 SYMS CORP Condensed Statements of Cash Flows (In thousands) 26 Weeks Ended August 30, September 1, 2007 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (669 ) $ (748 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 3,863 3,784 Asset impairment charge  745 (Gain) loss on disposal of assets (503 ) 10 (Increase) decrease in operating assets: Receivables 397 (281 ) Merchandise inventories (3,082 ) (1,957 ) Prepaid expenses and other current assets 92 787 Other assets (772 ) (1,163 ) Increase (decrease) in operating liabilities: Accounts payable 6,182 8,161 Accrued expenses (1,625 ) (7,379 ) Obligations to customers  33 Other long term liabilities (176 ) (185 ) Net cash provided by operating activities 3,707 1,807 CASH FLOWS FROM INVESTING ACTIVITIES: Investment in building and air rights (8,034 )  Expenditures for property and equipment (2,447 ) (3,155 ) Proceeds from sale of land and other assets 923 17 Net cash used in investing activities (9,558 ) (3,138 ) CASH FLOWS FROM FINANCING ACTIVITIES: Payment of dividends  (8,820 ) Stock repurchase  (286 ) Net cash used in financing activities  (9,106 ) NET DECREASE IN CASH AND CASH EQUIVALENTS (5,851 ) (10,437 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 11,904 27,912 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 6,053 $ 17,475 SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid during the period for: Interest $ 74 $ 92 Income taxes paid (net of refunds) $ 374 $ 2,260 See Notes to Condensed Financial Statements 3 SYMS CORP Notes to Condensed Financial Statements 13 and 26 Weeks Ended August 30, 2008 and September 1, 2007 (Unaudited) . Note 1 - The Company Syms Corp (the Company) operates a chain of 32 off-price retail clothing stores located in the Northeastern and Middle Atlantic regions and in the Midwest, Southeast and Southwest. Each Syms store offers a broad range of first quality, in season merchandise bearing nationally recognized designer or brand-name labels for men, women and children. Note 2 - Basis of Presentation The accompanying unaudited condensed financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission (the SEC). As applicable under such regulation, certain information and footnote disclosures have been condensed or omitted. We believe that all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the 13-week and 26-week periods ended August 30, 2008 are not necessarily indicative of the results that may be expected for the entire fiscal year ending February 28, 2009. For further information, refer to the financial statements and footnotes thereto included in the Companys annual report on Form 10-K for the fiscal year ended March 1, 2008. Certain amounts from prior periods have been reclassified to conform to the current period presentation. Occupancy expenses for the 13 and 26 week periods ended August 30, 2008 and September 1, 2007 have been reduced by net rental income of $575,000, $1,078,000, $841,000 and $1,518,000 respectively from real estate holdings incidental to the Companys retail operations. In prior reports, the Company reduced general and administrative expense by net rental income. Note 3 - Accounting Period The Companys fiscal year ends the Saturday nearest to the end of February. The fiscal year ended March 1, 2008 (fiscal 2007) was comprised of 52 weeks. The fiscal year ending February 28, 2009 (fiscal 2008) will also be comprised of 52 weeks. Note 4 - Merchandise Inventories Merchandise inventories are stated at the lower of cost (first in, first out) or market, as determined by the retail inventory method. Note 5 - Building and Air Rights In May 2008, the Company consummated the acquisition of a landmark structure along with its appurtenant air rights adjacent to its owned store and property in New York City for a purchase price of approximately $8 million. In December 2007, the Company purchased air rights from another adjacent building at this location for a purchase price of approximately $3.1 million. Note 6 - Bank Credit Facilities The Company has a revolving credit agreement with a bank for an unsecured line of credit not to exceed $40,000,000 through May 1, 2011. The agreement contains financial covenants, with respect to tangible net worth, as defined, working capital, maximum capital expenditures and dividends, as well as other financial ratios. The Company is in compliance with all covenants as of August 30, 2008. As of August 30, 2008, March 1, 2008 and September 1, 2007, there were no borrowings under the current or predecessor revolving credit agreements. At August 30, 2008, March 1, 2008 and September 1, 2007, the Company had 4 SYMS CORP $980,000, $869,000 and $795,000, respectively, in outstanding letters of credit which reduces availability under the revolving credit agreement. Note 7 - Net Income Per Share Basic net loss per share has been computed based upon the weighted average of the common shares outstanding. Diluted net loss per share gives effect to the potential dilution that would have occurred if options were exercised. The following table sets forth basic and diluted average shares and the related net income per share: 13 Weeks Ended 26 Weeks Ended 8/30/2008 9/1/2007 8/30/2008 9/1/2007 (in thousands except per share amounts) Basic and diluted net (loss) per share: Net (loss) $(1,295 ) $(1,422 ) $(669 ) $(748 ) Average shares outstanding  basic 14,588 14,696 14,588 14,698 Net (loss) per share  basic $(0.09 ) $(0.10 ) $(0.05 ) $(0.05 ) Average shares outstanding  diluted 14,588 14,696 14,588 14,698 Stock options     Total average equivalent shares 14,588 14,696 14,588 14,698 Diluted net (loss) per share $(0.09 ) $(0.10 ) $(0.05 ) $(0.05 ) In periods with losses, options are excluded from the computations of diluted net income per share because the effect would be anti-dilutive. Options to purchase 328,814 and 329,732 shares of common stock at prices ranging from $5.21 to $14.01 per share were outstanding at August 30, 2008 and September 1, 2007, respectively. Note 8  Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements, (SFAS 157) which establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. SFAS No. 157 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date and applies whenever other statements require or permit assets or liabilities to be measured at fair value. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The adoption of SFAS No. 157 did not have a material impact on the results of operations or the financial position of the Company. In February 2007, the FASB issued FAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, including an amendment of FASB Statement No. 115, (SFAS 159) which permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. SFAS No. 159 also establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities. SFAS No. 159 does not affect any existing accounting literature that requires certain assets and liabilities to be carried at fair value. SFAS No. 159 is effective for fiscal years beginning after November 15, 2007. The adoption of SFAS No. 159 did not have a material impact on reported results of operations or financial position of the Company. Note 9  Share Based Compensation The Companys Amended and Restated Stock Option and Appreciation Plan allows for the granting of incentive stock options, as defined in Section 422A of the Internal Revenue Code of 1986 (as amended), non-qualified stock options or stock appreciation rights. The plan requires that incentive stock options be granted at an exercise price not less than the fair market value of the Common Stock on the date the option is granted. The exercise price of the option for holders of more than 10% of the voting rights of the Company must be not less than 110% of the fair market value of the Common Stock on the date of 5 SYMS CORP grant. Non-qualified options and stock appreciation rights may be granted at any exercise price. The Company has reserved 1,500,000 shares of common stock for issuance thereunder. The Company is no longer issuing options under its Amended and Restated Incentive Stock Option and Appreciation Plan. No option or stock appreciation rights may be granted under the Amended and Restated Incentive Stock Option Plan after July 28, 2013. The maximum exercise period for any option or stock appreciation right under the plan is ten years from the date the option is granted (five years for any optionee who holds more than 10% of the voting rights of the Company). The Companys 2005 Stock Option Plan (the "2005 Plan") permits the grant of options, share appreciation rights, restricted shares, restricted share units, performance units, performance shares, cash-based awards and other share-based awards. Key employees, non-employee directors, and third party service providers of the Company who are selected by a committee designated by the Board of Directors of the Company are eligible to participate in the 2005 Plan. The maximum number of shares issuable under the Plan is 850,000, subject to certain adjustments in the event of changes to the Companys capital structure. Consistent with FAS123(R) Share-Based Payments, share-based compensation cost is measured at grant date, based on the estimated fair value of the award, and is recognized as expense over the requisite service period. The fair value of each option award is estimated on the date of grant using a Black-Scholes option valuation model. Expected volatility is based on the historical volatility of the price of the Companys stock. The risk-free interest rate is based on U.S. Treasury issues with a term equal to the expected life of the option. The Company uses historical data to estimate expected dividend yield, expected life and forfeiture rates. There were no options granted during the six months ended August 30, 2008, and all options previously issued are fully vested. Stock option activity during the six months ended August 30, 2008 is as follows: Weighted Weighted Average Average Remaining Aggregate Number Exercise Contracted Intrinsic Of options Price Term (years) Value Outstanding at March 1, 2008 $11.20   Options granted     Options exercised     Options forfeited     Options outstanding at August 30, 2008 $11.20 $1,602 Options exercisable at August 30, 2008 $11.20 $1,602 As of August 30, 2008, there was no total unrecognized stock-based compensation cost related to options granted under our plans that will be recognized in future periods. Note 10  Income Taxes Effective March 1, 2007, we adopted FIN 48, which clarifies the accounting and disclosure for uncertainty in income taxes. As a result of the adoption, we recorded as a cumulative effect adjustment, a decrease to retained earnings at the beginning of fiscal 2007 of approximately $250,000 and increased our accruals for uncertain tax positions and related interest and penalties by a corresponding amount. We recognize interest and, if applicable, penalties, which could be assessed, related to uncertain tax positions in income tax expense. For the 13 and 26 week periods ended August 30, 2008, we recorded approximately $4,000 and $8,000 respectively in interest before federal and state tax effect. 6 SYMS CORP Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations Special Note Regarding Forward-Looking Statements This Quarterly Report (including but not limited to factors discussed below, in the Managements Discussion and Analysis of Financial Condition and Results of Operations, as well as those discussed elsewhere in this Quarterly Report on Form 10-Q) includes forward-looking statements (within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities and Exchange Act of 1934) and information relating to the Company that are based on the beliefs of the management of the Company as well as assumptions made by and information currently available to the management of the Company. When used in this Quarterly Report, the words anticipate, believe, estimate, expect, intend, plan, and similar expressions, as they relate to the Company or the management of the Company, identify forward-looking statements. Such statements reflect the current views of the Company with respect to future events, the outcome of which is subject to certain risks, including among others general economic and market conditions, decreased consumer demand for the Companys products, possible disruptions in the Companys computer or telephone systems, possible work stoppages, or increases in labor costs, effects of competition, possible disruptions or delays in the opening of new stores or inability to obtain suitable sites for new stores, higher than anticipated store closings or relocation costs, higher interest rates, unanticipated increases in merchandise or occupancy costs and other factors which may be outside the Companys control. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results or outcomes may vary materially from those described herein as anticipated, believed, estimated, expected, intended or planned. Subsequent written and oral forward-looking statements attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by the cautionary statements in this paragraph and elsewhere described in this Quarterly Report and other reports filed with the Securities and Exchange Commission. Critical Accounting Policies and Estimate The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the appropriate application of certain accounting policies, many of which require us to make estimates and assumptions about future events and their impact on amounts reported in the financial statements and related notes. Since future events and their impact cannot be determined with certainty, the actual results will inevitably differ from our estimates. Such differences could be material to the financial statements. The Company believes that its application of accounting policies, and the estimates inherently required by the policies, are reasonable. These accounting policies and estimates are constantly reevaluated, and adjustments are made when facts and circumstances dictate a change. Historically, the Company has found the application of accounting policies to be appropriate, and actual results have not differed materially from those determined using necessary estimates. The Companys accounting policies are more fully described in Note 1 to the Financial Statements, located in the Annual Report on Form 10-K for fiscal 2008. The Company has identified certain critical accounting policies that are described below. Merchandise Invento ry  Inventory is stated at the lower of cost or market, FIFO retail method.
